The Honorable Will Feland Prosecuting Attorney 117 East Front Street P. O. Box 423 Lonoke, AR  72086
Dear Mr. Feland:
This is in response to your request for an opinion on the following question:
   Is the county sheriff required by law to provide a bailiff to a circuit or chancery court if there is no funding for such a position by the quorum court?
Ark. Stat. Ann. 17-3601(5) defines the duties of the county office of sheriff and states in pertinent part that the sheriff "shall attend upon all courts held in his county until otherwise provided by law. . . ." Ark. Stat. Ann. 22-111 also provides that "The sheriffs of the several counties shall be sheriffs of the several courts in their respective counties, . . . ."  It is also provided that each sheriff shall be a conservator of the peace in his county.  Ark. Stat. Ann. 12-1108 (Repl. 1979).
Thus, the answer to your question is that a county sheriff is required by law to be the sheriff of a circuit or chancery court in his county and "to attend" upon those courts unless otherwise provided by law.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Leslie M. Powell.